Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The claims do not recite a runway, roadway, highway nor a slab on grade nor methods of making said runway etc.
The abstract of the disclosure is objected to because the phrases “The invention comprises a method” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 31-36, 39-45, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Guevara et al. 2006/0201090.

Guevara et al. disclose an Insulated Concrete Form (ICF) product comprising:
A pair of opposed insulated concrete forms (511, 512) forming a cement receiving area 
(505).  [0202-209].
A cementitious material disposed within the space (505).
The cementitious material consisting essentially of approximately 46 wt% cement and
	comprising at least one pozzolanic material, such as fly ash, finely ground slag 
and fumed silica.  [0135].
Wherein the insulated concrete forms (ICF) can be arranged vertically or horizontally spaced from one another.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 37, 38, 46, 47, 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guevara et al. 2006/0201090 in view of Morrow US 2013/0086850. Guevara et al. disclose A pair of opposed insulated concrete forms (511, 512) forming a cement receiving area (505).  [0202-209] And a cementitious material disposed within the space (505).  What Guevara et al. do not disclose is the R Value of the insulated form (ICF).  However, Morrow teaches it is known that ICF’s have an insulative value of about R4/inch thickness, and commonly ICF’s having a total R Value 12-19.  [0065].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ICF of Guevara et al. to have a thickness and R Value of at least 12, as taught by Morrow, in order to resist environmental/seasonal temperature fluctuations.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				6/14/2022